Citation Nr: 0530598	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  99-20 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a chronic low back 
disability.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to March 
1975.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Little Rock Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen the veteran's 
service connection claim for a low back disability.  The 
veteran subsequently perfected an appeal.  

In November 1998, the veteran testified before a Decision 
Review Officer sitting at the RO.  The transcript of the 
hearing is associated with the claims folder and has been 
reviewed.  In April 2001, the Board remanded the case for 
further development.

Subsequently, the veteran requested another opportunity to 
present testimony in support of his claim at a personal 
hearing before a Decision Review Officer at the RO.  Such a 
hearing was scheduled for December 2002.  The veteran was 
notified of the scheduled time and place at his current 
address of record, but he called the morning of the scheduled 
hearing and requested that it be cancelled.  His claim will 
thus be adjudicated without further delay based upon all the 
evidence presently of record.

In October 2004, the Board reopened the veteran's service 
connection claim for a low back disability and remanded the 
issue of service connection case for further development.  
The case is currently before the Board for appellate review.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  Service medical records show treatment for an acute low 
back strain that resolved without residuals.  There is no 
evidence of a chronic low back disability during active 
service, and the preponderance of the evidence is against a 
finding that the veteran's current low back disability is 
related to his military service.




CONCLUSION OF LAW

A chronic low back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(b), 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board acknowledges that VA did not send the veteran a 
VCAA letter regarding his service connection claim; however, 
the issue of whether the veteran is entitled to service 
connection for a low back disability is a 'downstream issue' 
of the original new and material evidence claim.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

VA's Office of General Counsel (GC) addressed the question of 
whether VCAA notice is required for "downstream" issues on 
which a notice of disagreement has been filed.  In a 
precedent opinion, GC held that "[i]f, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).

As discussed above, in October 2004, the Board reopened the 
veteran's service connection claim for a low back disability.  
In July 2005, the RO appropriately issued a SSOC regarding 
such service connection issue.  The SSOC specifically set 
forth the regulations regarding VA's duty to notify and to 
assist, and also set forth the laws and regulations 
pertaining to the grant of service connection.  Applying the 
foregoing GC opinion, if the notice given pertinent to the 
veteran's underlying claims was adequate, then additional 
notice regarding the downstream service connection issues is 
not required.  Based on the following discussion, the Board 
finds that the initial notice was adequate.

The Board finds that the VCAA notice requirements with 
respect to the veteran's claim have been satisfied by virtue 
of a letter sent to him in February 2004.  Since this letter 
essentially provided notice of elements (1), (2), and (3), 
see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
19 Vet. App.  103 (2005).  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC), 
and the supplemental statements of the case (SSOCs), he was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
He was also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in a May 2004 SSOC and a July 2005 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's February 2004 letter requested that the veteran 
inform the VA of any evidence or information, not already 
requested, that will support his claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield, supra.  Although notice was provided to the veteran 
after the first adjudication of the claim, the veteran has 
not been prejudiced thereby.  The content of such notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed in 
deciding this appeal.  

The veteran has identified treatment for his back from 
private physicians, Drs. Blackwell and Flowers.  The RO 
requested treatment records from such medical providers, 
however it was learned that both doctors had died and no 
records pertinent to the veteran were available.  Thus, the 
Board finds that further attempts to secure such records 
would be futile.

The claims folder contains service medical records, treatment 
records from the VA medical center in Little Rock, and 
private evidence from Dr. Abraham, Dr. Bishop, Dr. Chakales, 
Dr. Stephens, Dr. Watson, and Southwest Hospital.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Analysis

The veteran contends that he is entitled to service 
connection for a low back disability.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).

Medical evidence of record confirms current diagnoses of 
degenerative disc disease of the lumbar spine with 
radiculopathy, thereby satisfying the first element of the 
veteran's service connection claim.  However, there is no 
competent evidence of a chronic low back disability during 
service.  The Board acknowledges the veteran's in-service 
complaint of low back pain and associated diagnosis of a low 
back muscle strain.  An April 2005 examiner reviewed the 
claims folder and determined that the veteran's lumbar strain 
in service resolved without residuals.  X-rays of the lumbar 
spine taken at the time of the in-service low back complaint 
were normal, and the veteran's November 1974 separation 
examination was negative for a back disability.  

The Board must now determine whether there is evidence 
establishing a link between the veteran's low back disability 
and service.  
In his December 2001 statement, Dr. Chakales, a private 
physician, essentially suggested a relationship between the 
veteran's current back disability and service.  Dr. Chakales 
believed that the veteran was misdiagnosed in service; rather 
than suffering a lumbar strain, the physician believed that 
the veteran suffered a lumbar disc syndrome in service, which 
progressed to the present.  On the other hand, the April 2005 
examiner did not relate the veteran's current low back 
disability to service, but rather to the aging degenerative 
process, as seen in osteoarthritis.  As discussed above, the 
April 2005 examiner determined that the veteran did suffer a 
lumbar strain in service, which resolved without residuals.  
Because the veteran had no complaints of back pain following 
service, until the early 1980's, the examiner was unable to 
find evidence which would link the remote in-service back 
injury to the veteran's current back problems.  The examiner 
also noted that the veteran's 1990 back injury at the 
construction site could have played a part in the veteran's 
current back symptoms.  

On review, the Board finds that the preponderance of the 
evidence is against a finding that any currently diagnosed 
low back disability is related to service.  The Board is 
inclined to give greater weight to the opinion of the April 
2005 VA examiner.  First, in arriving at the conclusion that 
the veteran's low back disability was not related to service, 
the VA examiner had the opportunity to review the entire 
claims folder, including the service medical records and the 
private opinion of Dr. Chakales.  The VA physician cited to 
specific evidence in the claims folder to support his 
opinion.  In contrast, there is no indication that Dr. 
Chakales had the opportunity to review the veteran's service 
medical records and claims folder, therefore his opinion is 
less-informed.  Dr. Chakales indicated that he partly based 
his opinion on history provided by the veteran, and he failed 
to provide supporting rationale or point to particular 
medical evidence to support his conclusions.  Therefore, his 
opinion is of less probative value.  While the Board may not 
ignore a medical opinion, it is certainly free to discount 
the relevance of a physician's statement.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).

The Board acknowledges the veteran's contentions and those of 
his friends, to the effect that the veteran's current low 
back disability is related to service, however, their 
opinions as to medical matters are without probative value 
because they, as laypersons, are not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

To the extent that the veteran asserts that he had a back 
disability that pre-existed service, the Board notes that 
there is no objective evidence of a low back disability upon 
his entrance into service.  Only defects, infirmities, or 
disorders recorded in the enlistment examination report are 
presumed to have existed prior to service.  Otherwise, the 
"presumption of soundness" applies unless clear and 
unmistakable evidence to the contrary has been presented.  
See 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2005).  The 
veteran's statement that he had a back disability prior to 
service does not does not rise to the level of clear and 
unmistakable evidence of a pre-existing back disability, thus 
the presumption of soundness applies.  

In sum, while the veteran currently has a low back 
disability, such disability has not been medically attributed 
to an inservice event.  Rather, it has been attributed to the 
aging process.  The objective evidence also shows that the 
veteran's 1990 civilian work-related back injury could have 
contributed to his current back disability.  The 
preponderance of the evidence is against the veteran's 
service connection claim for a low back disability.  As such, 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran; the benefit-of-the-doubt rule is not applicable, and 
the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


